Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recess” (claim 1, line 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “116” (¶[0037]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “115” (Figures 3A and 4A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “117” has been used to designate both “slots” (¶[0031]) and “a recess” (¶[0037]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2 and 19 are objected to because of the following informalities:  
In line 3 of claim 1, “upper” should read --a upper--.
In line 24 of claim 1, “the movement” should read --the movement,--
In line 3 of claim 2, --of the first stem-- should be inserted after “the distal end”.
In line 3 of claim 2, --of the distal end of the first stem-- should be inserted after “a cavity”.
In line 4 of claim 19, “portion” should read --portions--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 from which claim 19 depends only requires the implant device to comprise an upper portion OR a lower portion (claim 1, line 3).  Claim 19 requires the upper portion and lower portion to form a coil structure; noting that the specification at ¶[0004] makes clear that it is both the upper portion and lower portion that together form a coil shape.  However, claim 19 does not positively recite both an upper portion AND lower portion.  Therefore, it is unclear if claim 19 requires both an upper portion and lower portion or just one of the two. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 10-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (JPH08196623; citing the English translation attached to the previous Office action).
Regarding claim 1, Koike et al. disclose a medical securing arrangement comprising an implant device (2/5 - Figure 1; or 2/33 - Figure 6) and a medical securing device (7; Figure 3) for securing the implant device with a securing member (1) into a tissue (e.g. 21), where the implant device comprises a upper (surface of 2/5 which faces away from tissue) or lower portion (surface of 2/5 which contacts tissue), whereby, in use, a portion of the tissue is coupled with the upper or lower portion (via member 3), or trapped between the upper and lower portions of the implant device (only one of the three coupling options is required - coupled to the upper OR lower portion OR trapped therebetween), wherein the medical securing device comprises: a first elongated stem (8) having proximal and distal ends, a second elongated stem (12) having proximal and distal ends and arranged adjacent to the first stem, where said first and second stems are configured to be moved in relation to each other in their longitudinal direction (evident from Figures 4 and 5), where - the distal end of the first stem has a receiving member (16) for receiving the securing member (Applicant’s receiving member 104 does not have a complimentary shape to the securing device in most embodiments and only pushes against it as shown in Figures 4A and 4B for example), - the distal end of the second stem has a counterpart portion (portion having curved recesses at 14 in Figure 4) for the distal end of the first stem or for the receiving member of the first stem, - the distal end of the first stem comprises a recess for supporting OR the distal end of the second stem comprises a recess (curved recesses of 13; ”recess” - ¶[0013]) for supporting the distal end of the second stem to the lower portion of the implant device during introduction of the securing member (the recess could be held against 5 during some portion of a process of introducing the securing member, e.g. moving it within the first stem - the details of what the “introduction” comprises are not claimed), and - the distal end of the second stem is configured to be introduced to the opposite portion of the tissue than the distal end of the first stem and to produce counterforce via the counterpart portion to the distal end of the first stem and thereby clamping the implant device between the distal ends of the first and second stems when the distal end of the first or second stems is moved in the longitudinal direction towards the implant device, and wherein in addition during the movement the distal end of the first stem with the receiving member is configured to introduce the securing member to the implant device to secure the implant device to the tissue with the securing member (a securing member is not positively recited by the claim, some form of securing member could be designed for use with the securing arrangement of Koike et al. that could at least somewhat secure the implant device to some tissue(s) without adversely affecting the implant device).
Regarding claim 2, the distal end of the first stem has a hollow structure (evident from Figure 5), and where the receiving member is arranged to the distal end in a movable manner in relation to the cavity so that during the movement the receiving member is configured to introduce the securing member from the cavity of the distal end to the implant device to secure the implant device to the tissue with the securing member (¶[0007]). 
Regarding claim 4, the mutual design of the distal end portions of the first and second stems are so that a space is formed between the distal end portions of the first and second stems, whereupon, in use, the space is configured to receive at least portion of the tissue (evident from Figure 5). 
Regarding claim 5, the second stem has a protrusion portion (portion having curved recesses at 14 in Figure 4 for bending the staple, the portion protruding from its main shaft) in the distal end portion forming the space between the first and second stems. 
Regarding claim 6, the distal end of the second stem has an angle, towards the extension line of the distal end of the first stem (angled approximately 90 degrees relative to and towards, i.e. intersecting, the extension line, i.e. central longitudinal axis, of the first stem as evident from Figure 5) so that the counterpart portion of the second stem locates essentially in the extension line in the longitudinal direction of the first stem distal end portion (curved anvil recesses of 12 intersect the central longitudinal axis of the first stem as evident from Figure 5). 
Regarding claim 10, the distal end of the first stem or the receiving member is configured to press or bend a first end of the securing member at least partially around or partially into the upper or lower portion of the implant device, when the distal end of the first stem is pressed against the counterpart portion of the second stem (capable of performing this function on a suitably designed securing member; ¶[0007]; Figure 5). 
Regarding claim 11, the distal end of the first stem or the counterpart portion of the second stem configured to press or bend a second end of the securing member at least partially around or partially into the lower portion of the implant device or into the tissue, when the distal end of the first stem is pressed against the counterpart portion of the second stem (capable of performing this function on a suitably shaped securing member; ¶[0007]; Figure 5). 
Regarding claim 12, the counterpart portion comprises an anvil for receiving and bending the securing device at least partially around or partially into the implant device or to the tissue during the movement of the distal end of the first stem towards the implant device (¶[0007], “recess” - ¶[0013]). 
Regarding claim 13, the distal end of the first stem with the receiving member is configured to introduce the securing device at least partially through or via the implant device into the tissue during the movement of the distal end of the first stem or the receiving member in relation the implant device (capable of performing this function on a suitably shaped securing device). 
Regarding claim 15, the medical securing device comprises a storage (10) for receiving a number of securing members, whereupon the medical securing device is arranged to feed a new securing member from the storage when the previous one is introduced to the implant device (evident from Figure 5). 
Regarding claim 16, the medical securing device is a cardiac implant device (¶[0005]) for an open-heart-operation (could be implanted using this approach), and the tissue is an annulus of the heart valve (at least one member 1 could be secured at this location). 
Regarding claim 17, the securing member is one of the following (a securing member is not positively recited by the claims): a staple (can be regarded as a staple as evident from Figures 5, 6 and ¶[0013]), the one end of which is bendable at least partially around or into the cardiac implant device under the pressing force induced by the distal end of the first stem or counterpart portion of the second stem (capable of performing this function on a suitably designed securing member; ¶[0007], [0013]; Figure 5), a staple having at least one hook-shaped end to be introduced at least partially around or into the cardiac implant device, a helical clip, a locking clip, a pointed screw, a spring clip, a skin staple, or a circular clip. 
Regarding claim 18, the securing member comprises shape memory material, metal (¶[0005], [0007]; a securing member is not positively recited) or polymer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (JPH08196623; citing the English translation attached to the previous Office action) in view of Houser et al. (US 2004/0133192).
Regarding claims 7 and 8, Koike et al. fail to specify what structure is used to grasp the medical securing device and/or move the receiving member and therefore fail to specifically disclose that the proximal end of the first stem has an operation member as claimed.
Houser et al. disclose an device, like Applicant and Koike et al., for applying securing members around an annulus of a heart (¶[0014]; Figures 37-40B).  Houser et al. further disclose providing a proximal end of a stem with an operation member (470; Figures 40A and 40B) which allows controlled advancement of a receiving member for deploying a securing member (¶[0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the operation member of Houser et al. to couple with the proximal end of the first stem and control advancement of the receiving member in order to allow a more controlled deployment of the securing member(s).  With this modification, the device of Koike et al. would be capable of performing the movements and operations as claimed which is evident because both the operation member of Houser et al. and Applicant function by movement of a simple sliding protrusion connected to a plunger (e.g. as shown by Applicant’s Figure 13).
Regarding claim 9, the first stem has a conduit (10) via which the operation member would be functionally coupled with the receiving member. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (JPH08196623; citing the English translation attached to the previous Office action) in view of Berger et al. (US 2017/0296199).
Regarding claim 20, Koike et al. fail to disclose that the first and second stems are made of one piece of material.
Berger et al. teach that a variety of surgical instruments, having simple mechanisms, should have their basic components made by injection molding in order to lower manufacturing costs (¶[0004]).
Given that the device of Koike et al. operates by a simple mechanism as evident from Figure 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Berger et al. to have made both stems of Koike et al. as one piece of material via injection molding in order to lower manufacturing costs.

Response to Arguments
Applicant's arguments filed November 9th 2021 have been fully considered but they are not persuasive.  Applicant has argued that Koike et al. fails to disclose an implant device having an upper or lower portion that is coupled to tissue.  The tissue facing portion, or lower portion, of the implant device (2/5) must be coupled to tissue in order to plug the atrial septal defect opening.  Applicant has argued the distal end of the second stem of Koike et al. does not comprise a recess for supporting the distal end of the second stem to the lower portion of the implant device during introduction of the securing member.  As explained above in the rejection of claim 1, the recess could be held against 5 during some portion of a process of introducing the securing member, e.g. moving it within the first stem.  The details of what the “introduction” comprises are not claimed.  Furthermore, a securing member is not positively recited by the claims.  Some form of securing member could be designed for use with the securing arrangement of Koike et al. that could at least somewhat secure the implant device to some tissue(s) without adversely affecting the implant device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /THOMAS MCEVOY/ Primary Examiner, Art Unit 3771